Citation Nr: 0737213	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis, to include the shoulders, arms, hands, legs 
and hips.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board first considered this appeal 
in March 2007 and remanded the claim for additional 
development of the medical record-including a request for a 
VA examination.  The requested action was taken, and the 
claim is now properly returned to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not incur generalized osteoarthritis, to 
include of the shoulders, arms, hands, legs and hips, in 
service, and there is no evidence of the disability within 
one year of discharge from service.  



CONCLUSION OF LAW

Generalized osteoarthritis, to include the shoulders, arms, 
hands, legs and hips, was not incurred in service, worsened 
by service, nor was it presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002, March 2003, March 2004 and 
May 2004, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the VCAA notice, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) held in Pelegrini that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2002 and March 2003 notices given 
prior to the appealed AOJ decision were inadequate.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notices in this matter does not nullify the rating action 
upon which this appeal is based.  Because proper notices were 
provided in March 2004 and May 2004 and two Supplemental 
Statements of the Case were issued subsequent to those 
notices in March 2004 and June 2007, the Board finds that the 
notices are pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In September 2006, the veteran 
appeared and testified at a Travel Board Hearing in Oakland, 
California.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, the 
veteran submitted a statement indicating that he had no 
further evidence to submit in support of his claim.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  

The veteran seeks service connection for generalized 
osteoarthritis, to include shoulders, arms, hands, legs and 
hips.  He contends that his current disabilities directly 
resulted from his two years in service as an orthodontist and 
due to his in-service participation in racquetball and 
handball.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.
The veteran's service medical records (SMRs) are devoid of 
any reference to any complaints of shoulder, arm, hand, leg 
or hip pain.  Further, the SMRs do not reflect any treatment 
for any injury associated with the aforementioned areas of 
the veteran's body.  In the veteran's March 1970 entrance 
examination, there was no notation of any preexisting 
disabilities associated with the veteran's currently claimed 
condition.  Moreover, the veteran's August 1972 separation 
examination did not list any in-service injury or disease 
involving his shoulders, arms, hands, legs, or hips.  

There is no evidence of record suggesting that the veteran 
sought treatment for or was diagnosed as having generalized 
osteoarthritis within one year of discharge from service.  In 
fact, the first evidence of record reflecting a complaint of 
the claimed condition occurred in February 1989 when the 
veteran reported having achy joints.  

In a March 1991 treatment note, the veteran complained of 
recurrent knee pain, but advised that he had no history of 
trauma to the knees.  In a January 1994 physical examination, 
the physician noted that the veteran had a right frozen 
shoulder, as the veteran could not raise his arm more than 50 
to 60 degrees.  

In July 1997, the veteran underwent left shoulder surgery for 
adhesive capsulitis.  It was noted that the veteran had a 
partial thickness tear in his left rotator cuff. 

In August 1997, the veteran underwent surgery on his right 
shoulder for arthritis, subacromial impingement syndrome and 
acromioclavicular joint arthritis.  After surgery, the 
surgeon noted that the veteran had severe arthritis of the 
glenohumeral joint, a small tear in the right rotator cuff 
and severe degeneration.  

In November 1998, the veteran underwent x-rays of his knees, 
hips and shoulders.  The radiology report indicated that the 
knees and left shoulder x-rays were unremarkable.  The hip x-
rays were normal.  The x-ray of the right shoulder revealed 
glenohumeral osteoarthrosis versus cuff tear arthropathy.  
Later that same month, a radiology report revealed mild 
bilateral anterior compartment osteoarthrosis in the knees.  
In conjunction with the x-ray report, the associated 
treatment record reflected that the veteran had no underlying 
systemic rheumatic disease.  He had bilateral 
acromioclavicular osteoarthritis and rotator cuff disease 
with evidence of bilateral supraspinatus atrophy.  
Additionally, the veteran had a history of glenohumeral 
osteoarthrosis.  The veteran was further diagnosed as having 
asymptomatic cervical spondylosis with a limited range of 
motion in the neck, early osteoarthrosis of the right hip and 
mild anterior compartment osteoarthrosis versus anterior knee 
pain syndrome.  No opinion was made as to the etiology of the 
diagnosed conditions.

After years of treatment and various diagnoses for the 
veteran's arthritis-related condition of the shoulders, arms, 
hands, legs and hips, he was diagnosed as having generalized 
osteoarthritis in August 2000.

In a July 2001 letter to a disability insurance claims 
company, the veteran's treating physician found that the 
veteran was fully disabled and that his arthritis and 
associated symptoms would continue to worsen over time.  

In September 2001, the veteran underwent a right total hip 
replacement.  The post-surgical report revealed that the hip 
prosthesis was in normal appearance and the surgery had 
confirmed the diagnosis of right hip osteoarthritis.  

In December 2001, one of the veteran's treating physicians 
issued a letter which noted the veteran had severe 
osteoarthritis.  The physician opined that "[m]ore likely 
than not, this was worsened by his activity and also his 
handball and racquetball activity throughout his life." 

In a statement from another of the veteran's physicians, also 
dated in December 2001, the physician noted the veteran's 
history of playing racquetball and handball, in addition to 
his work as an orthodontist, "contributed significantly to 
his [severe generalized osteoarthritis]."  The physician 
further opined that it was "[m]ore likely than not the 
participation of his profession and his sports in the Air 
Force contributed to his osteoarthritic problems also."  

The veteran submitted a statement, dated in December 2001, 
from the fellow service member who replaced him as the base 
orthodontist in the Philippines.  The fellow service member 
stated that the veteran played handball and racquetball 
often.  He recalled that the veteran had sore hands and minor 
injuries that affected his ability to bend and tie in 
orthodontic wires.  Additionally, the veteran did not seek 
medical treatment due to the large patient load.  

That same month, the veteran submitted his own statement 
alleging multiple injuries to his shoulders, arms, hands and 
legs as a result of in-service participation of handball and 
racquetball. 

In January 2002, the veteran successfully underwent a right 
shoulder replacement for post-traumatic arthritis.  

In December 2003, the veteran submitted a statement from his 
wife wherein she indicated that when the veteran returned 
from playing racquetball, he would complain of pain in his 
knees and shoulders.  She noted that the veteran did not seek 
medical treatment because he did not want to stop playing 
racquetball, and he could not take time off of work because 
he was the only orthodontist.  She noted the physicians' 
opinions that the veteran's arthritic conditions were caused 
by his work and his racquetball injuries.  

In September 2006, the veteran testified at a Travel Board 
Hearing in Oakland, California.  During this hearing, the 
veteran recalled that in service he worked 12- to 13-hour 
workdays with little or no breaks, as he was the only 
orthodontist at the base.  In addition to working as an 
orthodontist, the veteran occasionally was on call in case he 
was asked to identify the remains of service members via 
dental records.  The veteran testified that in order to 
relieve the stress of his in-service duties, he began to 
regularly play handball and racquetball.  While playing, the 
veteran recalled, he was constantly hitting the wall with his 
shoulders and stopping and starting quickly.  He said that he 
never went to sick call for any injuries as he would just ask 
a fellow doctor to advise him on the necessary treatment or 
prescribe him the appropriate medication.  The veteran 
further testified that his pain in service was "a deep 
throbbing pain" that occurred mostly in his right shoulder 
and hips.  He advised that on a scale of 1 to 10, 10 being 
the most painful, his in-service pain level was at a 6.  

The veteran testified that 1 to 2 years after service he 
sought treatment for the pain in his shoulders, arms, hands, 
legs and hips.  The veteran related that he had been 
diagnosed as having a frozen shoulder in approximately 1992.  

In May 2007, pursuant to the Board's March 2007 remand, the 
veteran underwent a VA examination to determine the etiology 
of his claimed generalized osteoarthritis.  The examiner 
thoroughly reviewed the veteran's entire claims folder in 
conjunction with the examination.  The veteran advised that 
he experienced pain with his spine, hips, knees, shoulders, 
wrists and hands.  The veteran reported using a walking stick 
and a splint on his left wrist.  The veteran advised that he 
had some limitations in performing his daily routine as the 
generalized osteoarthritis interfered with it.  

During the examination, the veteran recounted his 30-plus 
years as an orthodontist and his approximately 20 years of 
playing racquetball.  In 1992, the veteran stopped playing 
racquetball due to his shoulder and knee pain.  

After the physical examination the examiner rendered the 
following diagnoses: cervical spondylosis with radiculitis; a 
slight increase in thoracic kyphosis; status post replacement 
prosthesis for right shoulder due to osteoarthritis; status 
post replacement prosthesis of the right hip due to 
osteoarthritis; status post left shoulder for impingement 
adhesive capsulitis and a degenerative labral tear with 
excision of the distal clavicle; bilateral carpal tunnel 
syndrome and status post carpal tunnel release on the right 
with splints on the left side; lumbar spondylosis; bilateral 
patellofemoral arthritis, worse on the right knee; and 
possible right knee medial meniscus tear.   

The examiner opined that the etiology of the veteran's 
generalized osteoarthritis is both genetics and environmental 
factors.  He noted that the veteran's mother underwent 
bilateral hip replacement in her 60s and his father had knee 
and shoulder problems in his 70s.  The examiner opined that 
the veteran's profession as an orthodontist for over 30 years 
contributed to the abnormal stresses on his shoulders, arms, 
hands, legs and hips.  Further, the examiner noted that the 
veteran played racquetball for two years during service and 
for another 20 years after.  Pointing to the fact that the 
veteran's generalized osteoarthritis was not diagnosed for 
many years after discharge, the examiner opined that "it is 
not likely that his generalized osteoarthritis is service 
connected."  

Given the evidence as outlined above, the Board finds that 
service connection cannot be granted for generalized 
osteoarthritis, to include shoulders, arms, hands, legs and 
hips.  There is no evidence of record corroborating the 
veteran's current contentions that he had complaints 
involving the shoulders, arms, hands, legs and hips while in 
service or within a year of discharge from service.  

The veteran underwent extensive treatment for generalized 
osteoarthritis from the late 1990s until the present-
including surgeries on both shoulders and a right total hip 
replacement.  In these treatment notes, there is no opinion 
as to the cause or etiology of the generalized 
osteoarthritis.  The veteran did submit letters from his 
physicians indicating that his participation in racquetball 
and his profession contributed to his current condition, 
although the physicians did not have the veteran's entire 
claims file before them when making their respective 
opinions.  One physician opined that it was "[m]ore likely 
than not the participation of his profession and his sports 
in the Air Force contributed to his osteoarthritic problems 
also."  

The VA examiner, on the other hand, extensively reviewed the 
veteran's claims file in conjunction with the physical 
examination.  He noted that the veteran's generalized 
osteoarthritis was caused by genetic and environmental 
factors-namely, his mother's hip replacements, his father's 
history of knee and shoulder pain, his profession of over 30 
years and his racquetball participation of approximately 20 
years.  Ultimately, the VA examiner opined that because the 
veteran was not diagnosed as having generalized 
osteoarthritis for many years after service, it was not 
likely that it was service connected.  This opinion is of 
high probative value.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence).  

To the extent the veteran is contending that he has had 
symptoms of generalized osteoarthritis in his shoulders, 
arms, hands, legs and hips since service, his contentions are 
outweighed by negative post-service medical evidence 
including the absence of treatment for nearly 20 years after 
discharge from service for symptoms related to the claimed 
condition.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); See also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered 
in weighing the evidence).  The Board finds that the absence 
of any medical evidence of treatment for 20 years following 
service weighs against the veteran's statements that he had 
symptoms during that time.  

The Board appreciates the statements made by the veteran's 
wife in a letter she sent to VA, whereby she alleged that 
there was a link between the veteran's generalized 
osteoarthritis and service.  The veteran's wife is competent, 
as layperson, to report that as to which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
She is not, however, competent to offer her medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran's wife has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Absent a competent medical opinion 
linking the veteran's generalized osteoarthritis to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
generalized osteoarthritis.





ORDER

Service connection for generalized osteoarthritis, to include 
shoulders, arms, hands, legs and hips, is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


